NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 4 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

A. EDWARD EZOR,                                 No. 16-55801

                Plaintiff-Appellant,            D.C. No. 2:16-cv-00562-JVS-AGR

 v.
                                                MEMORANDUM*
REVA G. GOETZ; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    James V. Selna, District Judge, Presiding

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      A. Edward Ezor appeals pro se from the district court’s judgment dismissing

his action alleging federal and state law claims arising from probate proceedings.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal

under the Rooker-Feldman doctrine. Noel v. Hall, 341 F.3d 1148, 1154 (9th Cir.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2003). We affirm.

      The district court properly concluded that it lacked subject matter

jurisdiction under the Rooker-Feldman doctrine over Ezor’s claims against

defendants Goetz, Aldrich, Kitching, and the Estate of H. Walter Croskey because

these claims amounted to a forbidden “de facto appeal” of a prior, final state court

judgment. See id. at 1163 (“It is a forbidden de facto appeal under Rooker-

Feldman when the plaintiff in federal district court complains of a legal wrong

allegedly committed by the state court, and seeks relief from the judgment of that

court.”); Bianchi v. Rylaarsdam, 334 F.3d 895, 901-02 (9th Cir. 2003) (due process

claim against state court judge for bias was “inextricably intertwined” with the

state court’s decision, and thus beyond the federal court’s subject matter

jurisdiction). Contrary to Ezor’s contention, the extrinsic fraud exception to the

Rooker-Feldman doctrine does not apply because Ezor did not allege any facts

showing that he was prevented from presenting his claims in state court. See

Kougasian v. TMSL, Inc., 359 F.3d 1136, 1140 (9th Cir. 2004) (Rooker-Feldman

doctrine does not apply if extrinsic fraud prevented a party from presenting his

claim in state court).

      We reject as unsupported by the record Ezor’s contentions that Magistrate

Judge Rosenberg was biased and should have been disqualified.

      We do not consider matters not specifically and distinctly raised and argued


                                          2                                   16-55801
in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Ezor’s request to strike the answering brief, set forth in his reply brief, is

denied.

      Ezor’s motion for an order to interplead disputed funds (Docket Entry No.

11) is denied.

      AFFIRMED.




                                           3                                      16-55801